DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-3 in the reply filed on 27 Dec. 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 4-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 27 Dec. 2020.

Status of Claims
Claims 1-10 are pending.
Claims 4-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 1-3 are rejected.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 62/515,174, filed 05 June 2017, 62/458,997 filed 14 Feb. 2017, 62/458,720 filed 14 Feb. 2017, and 62/458,788 filed 14 Feb. 2017 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) for one or more claims of this application for the following reasons:
Prior-filed application 62/515,174, filed 05 June 2017, provides support for obtaining and analyzing a pool of circulating tumor cells (CTCs) from an individual (pg. 1, para. 3 of the Specification), however does not provide support for the pool of  CTCs being obtained from different individuals and then mixed together to form a pooled sample.
Prior-filed application 62/458,997, filed 14 Feb. 2017, provides support for obtaining a sample that is a combination of saliva samples from parents and children (specification at step 1), however does not provide support for separately obtaining a first and second sample and purposefully mixing the two samples.
Prior-filed application 62/458,720, filed 14 Feb. 2017, provides support for analyzing a mixture of DNA, and mentions that the N sources of DNA could be from tumor clones (specification at pg. 6, step 3), however does not provide support for mixing and pooling samples from two different individuals.
Prior-filed application 62/458,788, filed 14 Feb. 2017, provides support for analyzing a sample that stems from a mixture of N + 1 genomes (specification at pg. 1, para. 2), however does not provide support for obtaining a sample from each of two individuals and mixing those samples.
Accordingly, claims 1-3 are not entitled to the benefit of the above prior-filed applications.
Applicant’s claim for the benefit of a prior-filed application, U.S. Provisional App. No. 62/576, 075 filed 23 Oct. 2017, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Accordingly, the effective filing date of the instant invention is 23 Oct. 2017.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 17 May 2018 and 27 Dec. 2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the list of cited references was considered in full by the examiner.

Drawings
The drawings received 17 May 2018 are objected to for the following reasons:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: #614 in para. [185] and #616 in para. [186].  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: #613 in FIG. 6.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
Independent claim 1 recites “testing the pooled genetic sample for a presence of a signature…”. The term “signature” is defined in Applicant’s specification at para. [0350] and [353] to include a series of N (N = 1, 2, 3, ….) or more qualified events, wherein an events can include copy number variation, somatic mutations, or germline mutations. Therefore the “signature” is interpreted to mean one or more genetic events. Accordingly, “a presence of a signature” is interpreted to mean that each of the N qualified event(s) in the signature is present. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1, and claims dependent therefrom, are indefinite for recitation of “a given known ailment” in lines 6-7 of the claim. It’s unclear what embodiments of an “ailment” are included within the metes and bounds of a “known ailment”, given its unclear to whom or when the ailments are known. For example, it’s unclear if known ailment includes ailments known only to the inventor, ailments known to anyone, ailments known at the time the invention was filed, or ailments known in any time in the future. As such, the metes and bounds of the claim are unclear. For purpose of examination, the limitation is interpreted to mean “a given ailment”. It is noted dependent claim 2 also recites “the given known ailment”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shaw et al. (Allele Frequency Distributions in Pooled DNA Samples: Applications to Mapping Complex Disease Genes, 1988, Genome Research, pg. 111-123; cited on IDS received 27 Dec. 2020).
Regarding claim 1, Shaw et al. shows a method for pooling DNA samples to identify markers for diseases (Abstract), which comprises:
Shaw et al. shows obtaining DNA samples from 76 individuals (i.e. a first and second genetic sample from a first and second person) (pg. 121, col. 1, para. 2).
Shaw et al. shows manually combining (i.e. purposefully mixing) amounts of the DNA from the first and second genetic samples (pg. 121, col. 1, para. 2).
Shaw et al. shows performing PCR on the pooled samples to estimate allele frequencies of polymorphic markers of Hirschsprung disease (HSCR) (i.e. testing the pooled genetic sample for a presence of a signature for a given known ailment) (Figure 4-5; pg. 121, col. 1, para. 4 to col. 2, para. 1).
Regarding claim 2, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. In this case, the condition precedent of having the signature present in the pooled genetic sample is not required by the claims, and therefore, the steps of claim 2 are not required by the claims. Therefore, claim 2 is rejected for the same reasons discussed above for claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shaw et al. (Allele Frequency Distributions in Pooled DNA Samples: Applications to Mapping Complex Disease Genes, 1988, Genome Research, pg. 111-123; cited on IDS filed 27 Dec. 2020).
Regarding claim 3, Shaw et al. shows a method for pooling DNA samples to identify markers for diseases (Abstract), which comprises:
Shaw et al. shows obtaining DNA samples from 76 individuals (i.e. a first and second genetic sample from a first and second person) (pg. 121, col. 1, para. 2).
Shaw et al. shows manually combining (i.e. purposefully mixing) amounts of the DNA from the first and second genetic samples (pg. 121, col. 1, para. 2).
Shaw et al. shows performing PCR on the pooled samples to estimate allele frequencies of polymorphic markers of Hirschsprung disease (HSCR) (i.e. testing the pooled genetic sample for a presence of a signature for a given known ailment) (Figure 4-5; pg. 121, col. 1, para. 4 to col. 2, para. 1).
Further regarding claim 3, Shaw et al. does not explicitly show the purposefully mixing mixes all of the first genetic sample and all of the second genetic sample into the pooled genetic sample. However, Shaw et al. shows diluting each sample to a concentration of 10 μg/ml and adding equal amounts of DNA from each sample into the pool (pg. 121, col. 1, para. 3), which would result in equal concentrations of DNA from each of the first and second sample in the pool. In this case, whether all of the first genetic sample and all of the second genetic sample would be mixed in the pool depends only on the volume of liquid (e.g. total amount of DNA) required for further analysis (in this case, for PCR amplification). Even generally, whether all of the first genetic sample and all of the second genetic sample would be mixed to form the pool depends on both the initial volume and concentration of the first and second samples. 
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have mixed all of the first genetic sample and all of the second genetic sample through routine experimentation of the volume of each sample added to the pooled sample within the prior art conditions of adding equal amounts of 10 μg/ml DNA in each sample to the pool, as shown by Shaw et al. (pg. 121, col. 1, para. 3). That is, under certain conditions of the initial volumes of the sample, the entirety of the samples may be required for further analysis.  See MPEP 2144.05 II. A. Therefore, the invention is prima facie obvious.

Citation of pertinent prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prabhu et al. (Overlapping pools for high-throughput targeted resequencing, 2009, Genome Research, 19, pg. 1254-1261).
Prabhu et al. discloses a method for sequencing pools of samples to detect the presence of a variant in a particular sample in the pool (Abstract).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.L.M./Examiner, Art Unit 1631                                                                                                                                                                                                        
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631